Citation Nr: 1426801	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the overpayment of educational benefits in the calculated amount of $8,860.98 was validly created.

2.  Whether the Veteran's July 2011 request for waiver of recovery of educational benefits was timely, and if so, whether waiver is warranted.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2011 decisions of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  Jurisdiction rests with the VA Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a February 2012 hearing by the undersigned held by videoconference from the RO in Phoenix, Arizona.  A transcript of that hearing is associated with the claims file.

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran first applied for educational benefits under the program specified in Chapter 30 (Montgomery GI Bill) in April 2009.  

2.  subsequent to VA's May 2009 letter notifying him that he might also be eligible for benefits under Chapter 33 (the Post-9/11 GI Bill), but that electing to receive Chapter 33 benefits in lieu of Chapter 30 was irrevocable, the Veteran submitted an application for Chapter 33 benefits.  

3.  The record contains enrollment certifications for the Veteran's education for the period August 2009 to August 2010.

4.  In December 2010, the Veteran elected September 1, 2010, as the beginning date for his Chapter 33 benefit eligibility.

5.  The Veteran was notified that an overpayment had been created in a January 7, 2011 letter. 

6.  The Veteran's request for a waiver was received on July 19, 2011.


CONCLUSIONS OF LAW

1.  The debt created by overpayment of educational assistance benefits in the amount of $886.50 is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2013).

2.  The request for waiver of recovery of educational benefits was not timely filed, and a waiver may not be granted.  38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. § 1.964(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations, VA is required to notify the claimant of any information and evidence necessary to substantiate the claim and to making reasonable efforts to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, those provisions are inapplicable to claims such as the one decided here.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA is not applicable to cases involving overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  

Validity of Creation

Before VA may adjudicate a waiver application, the lawfulness of a debt must first be decided.  Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98.  Under 38 U.S.C.A. § 7104(c), the Board is bound by the precedent opinions that are issued by the Office of the VA General Counsel.

The Veteran first applied for educational benefits under the program specified in Chapter 30 (Montgomery GI Bill) in April 2009.  In May 2009, VA notified him that he might also be eligible for benefits under Chapter 33 (the Post-9/11 GI Bill).  This letter notified him that electing to receive Chapter 33 benefits in lieu of other programs (e.g. Chapter 30) was irrevocable.  The Veteran subsequently submitted an application for benefits under Chapter 33.  A July 2009 letter notified him that he was approved for Chapter 33 benefits in a July 2009 letter.  The July 2009 letter was sent to the Veteran's address in California, which is the same address listed on the Veteran's application for Chapter 33 benefits.  The record contains enrollment certifications for the Veteran's education for the period August 2009 to August 2010.

In September 2010, a VA internal audit determined that the Veteran's Chapter 33 payment for the period August 2009 through August 2010 were made under his Chapter 30 benefits, in error.  He was notified that an overpayment of $17,370.80 had been created for that period, but also that payments made in the form of Chapter 33 benefits would offset some or all of the debt.  He was also notified that the DMC would send him a formal letter notifying him of the amount of the debt and his right to appeal.  

Later that month, the Veteran wrote to VA and challenged the validity of the debt; this letter indicated that his address had changed and he was currently residing in Arizona.  He indicated that the application he submitted for Chapter 33 benefits was not intended to transfer him from Chapter 30 to Chapter 33 benefits, but rather, was an inquiry to determine his eligibility which was a suggestion from "the [VA] call center at a time when there were a great deal of unanswered questions about the new education benefit."  He stated that he only certified his enrollment in the VA online "WAVE" system because he believed it would confirm that he still wanted benefits under Chapter 30, not Chapter 33.  He also stated that at no time between July 2009 and August 2010 was he informed that his eligibility had been transferred from Chapter 30 to Chapter 33, such that any overpayment was an error made solely by VA's negligence.

In a November 2010 letter, VA notified the Veteran that the debt of $17,370.80 was created because Chapter 30 payments were made based on the enrollment certifications for the period from August 2009 to August 2010.  However, even though the transfer from Chapter 30 to Chapter 33 was irrevocable, the Veteran retained the right to elect a specific date on which the Chapter 33 benefits would begin.  The Veteran responded in a December 2010 letter indicating he wished for his benefits under Chapter 33 to begin September 1, 2010.  As a result, the Chapter 30 benefits were restored for the period August 2009 through September 2010, eliminating the previously-created debt of $17,370.80, and creating a debt of $8,860.98, the subject of this appeal.  A December 2010 letter notified him of this debt, and his right to appeal.

After review of the record, the Board finds that the debt in the calculated amount of $8,860.98 was validly created.  Although the Veteran indicated in his July 2011 waiver request that he was transferred from Chapter 30 to Chapter 33 benefits without his knowledge, he clearly filed an application for Chapter 33 benefits, and did so after he was informed in VA's May 2009 letter that election of Chapter 33 benefits in lieu of Chapter 30 benefits was irrevocable.  Although he indicated that the application was only to determine his eligibility, not to enroll, the filing of his application and his subsequent, repeated certification of his enrollment are inconsistent with such an assertion.  To the extent that the Veteran asserts his application was filed in response to instruction from a VA employee, both the Court and the Court of Appeals for the Federal Circuit have held that being a victim of misinformation cannot estop the government from denying a benefit.  See generally McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997).  Simply put, VA paid this amount in support of the Veteran's certifications of enrollment at his selected educational institution, after receiving his application and certification of enrollment.  Thus, the Board finds that the debt was validly created.



Timeliness for Waiver

Having determined that the overpayment in the amount of $8,860.98 is valid, the question remaining before the Board is whether wavier of the overpayment is warranted.

A request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a). 

In a December 20, 2010 letter, the Muskogee RO notified the Veteran that as a result of the Veteran's election to begin the Post-9/11 Bill as of September 1, 2010, a tuition/fee debt of $8,860.98 was created.  In a January 7, 2011 letter, the DMC notified the Veteran of the overpayment amount, and informed him that he would be able to challenge the validity of the debt and request a waiver.  An attachment to that letter notified the Veteran that, among other appellate rights, there was a 180-day time limit within which he could take those actions.  Both of these letters were sent to the Veteran's address of record in Gilbert, Arizona.

The Veteran's request for waiver of recovery of the overpayment was received on July 19, 2011.  By a July 2011 decision, the Committee denied the Veteran's request for waiver of recovery of an overpayment on the basis of the untimely waiver request.  This determination pointed out that in the January 7, 2011 DMC letter, he was notified of the amount of his debt, and informed of his right to request and information regarding the specifics of obtaining a waiver of recovery of that debt.

Ultimately, the evidence of record shows that the Veteran's request for waiver of overpayment was not received until July 19, 2011, more than 180 days after the DMC's January 7, 2011 letter notifying him of the overpayment and informing him of his right to challenge the validity of the debt and/or request a waiver.  The regulations cited above note that such a request must be made within 180 days of the date of that notice.  Thus, the Veteran's request for waiver of overpayment is not timely, and as a matter of law, must be denied.  This is a question of validity of the debt, and that is not the issue on appeal.  If the Veteran felt that it was not his fault that VA did not know of his change of status - such that the debt was not validly created - he had a 180-day period in which to challenge VA's creation of the overpayment, and the evidence establishes that he did not.

As the Veteran's waiver request was not timely received, the threshold legal criteria are not met for determining the merits of the Veteran's claim; it must be denied as a matter of law.  As such, the question of whether a waiver is warranted is moot.  


ORDER

The overpayment of educational benefits in the calculated amount of $8,860.98 was validly created; the appeal is denied.

The Veteran's February 2011 request for waiver of recovery of educational benefits was not timely; the appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


